       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CARNEGIE TECHNOLOGIES, LLC,                      §
PLAINTIFF;                                       §
                                                 §                 SA-20-CV-00271-FB
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
TRILLER, INC., DEFENDANT;                        §
                                                 §
                  Defendant.                     §

                                             ORDER

       Before the Court in the above-styled cause of action is Defendant Triller, Inc.’s Motion to

Compel Arbitration [#34]. All dispositive pretrial matters in this case have been referred to the

undersigned for disposition pursuant to Western District of Texas Local Rule CV-72 and

Appendix C [#18]. The undersigned has authority to enter an order on Defendant’s motion to

compel arbitration pursuant to 28 U.S.C. § 636(b)(1)(A). In issuing this Order, the undersigned

has also considered Plaintiff’s Response to the Motion to Compel Arbitration [#38]. For the

reasons set forth below, the Court will deny Defendant’s motion.

                                         I. Background

       This case is a breach of contract action between Plaintiff Carnegie Technologies, LLC

(“Carnegie”) and its affiliate, Defendant Triller, Inc. (“Triller”). Triller is the owner of certain

music and social media applications. Carnegie’s Original Complaint alleges that it provided

Triller certain administrative services pursuant to an Administrative Services Agreement dated

December 1, 2017, but that Triller was unable to pay for the services. (Compl. [#1] at ¶ 5.) The

Complaint alleges that Triller was purchased by a third party in 2019, and the parties executed an

Amended and Restated Administrative Services Agreement on September 19, 2019. (Id. at ¶ 6.)


                                                 1
         Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 2 of 12




A copy of this Agreement is attached to the Complaint in this case. (Services Agreement [#1] at

8–25.)

         On October 8, 2019, the closing date of the sale of Triller, Triller signed a Promissory

Note payable to Carnegie in the amount of $4,280,109. (Compl. [#1] at ¶ 7.) The Note is also

attached to the Complaint. (Promissory Note [#1] at 27–29.) Carnegie alleges that after the sale

closed, it continued to pay obligations on behalf of Triller, such as payroll allocations, and to

provide services under the parties’ agreement, but that Triller failed to pay these invoices.

(Compl. [#1] at ¶ 8.) Copies of the alleged unpaid invoices are attached to the Complaint.

(Invoices [#1] at 31–33.) Carnegie contends that it made a written demand to Triller for payment

of the past-due invoices in an amount of $339,284.53 on January 10, 2020, and gave Triller 30

days to make payment. (Compl. [#1] at ¶ 10.) According to Carnegie, no payment has been

received; Triller is in default; and Carnegie has accelerated payment of the unpaid principal

amount and interest due under the Promissory Note. (Id. at ¶ 11.)

         Carnegie filed this suit on March 5, 2020, to recover the amounts due under the Services

Agreement and Promissory Note. The Complaint asserts causes of action for breach of the

parties’ Services Agreement and Promissory Note. (Id. at ¶¶ 13–18.) Soon after the suit was

filed, Triller moved to dismiss Carnegie’s Complaint for failure to state a claim pursuant to Rule

12(b)(6) based on the affirmative defense of novation.       In the motion, Triller argued that

documents incorporated by reference into the Promissory Note attached to Carnegie’s Complaint

establish as a matter of law that Triller’s debt was transferred and assigned to a subsidiary of a

sister company of Carnegie, Triller Legacy (hereinafter “Legacy”), and that this assignment

constitutes a novation extinguishing any contractual obligation of Triller under the Promissory

Note. The Court denied the motion, concluding that Triller had not established its affirmative



                                                2
       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 3 of 12




defense as a matter of law on the face of the agreements before the Court because the assignment

did not specifically discharge or release Triller of its contractual obligations.

       Carnegie has now moved for summary judgment, arguing that, because the Court rejected

Triller’s defense of novation, Carnegie is entitled to judgment as a matter of law and is entitled to

damages under the Services Agreement and the Note. In response to the motion, Triller filed the

motion to compel arbitration currently before the Court, arguing that the parties executed

multiple written agreements in connection with the Triller sale, and these other agreements (but

not the Services Agreement or the Note) contain arbitration provisions that apply to the parties’

dispute in this case. Triller asks the Court to stay this case pending the resolution of the

arbitration. In its response to the motion for summary judgment, Triller requests a continuance

of the motion for summary judgment, arguing that it is premature, in light of the minimal

discovery that has taken place in this case, and reasserts its novation defense.

       This Order addresses Triller’s motion to compel arbitration only.1 The pending motion

for summary judgment, which is a dispositive motion, will be addressed by a separate report and

recommendation to the District Court.



       1
         The Fifth Circuit has not specifically decided whether motions to compel arbitration are
dispositive for purposes of 28 U.S.C. § 636(b)(1). See Lee v. Plantation of La., L.L.C., 454 Fed.
App’x 358, 360 n.3 (5th Cir. 2011) (“Because we conclude jurisdiction is lacking, we need not
reach the question of whether a motion to compel arbitration is a dispositive or non-dispositive
motion for purposes of the standard of review by the district judge of the magistrate judge’s
order.”). But the Circuit Courts that have addressed the question have concluded that motions to
compel arbitration are not dispositive, so long as they do not result in dismissal of any claims and
instead stay the litigation during the arbitral process. See Virgin Islands Water & Power Auth. v.
Gen. Elec. Int’l Inc., 561 Fed. App’x 131, 133–34 (3d Cir. 2014) (“A ruling on a motion to
compel arbitration does not dispose of the case, or any claim or defense found therein. Instead,
orders granting this type of motion merely suspend the litigation while orders denying it continue
the underlying litigation.”); PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 14 (1st Cir. 2010)
(holding that a motion to compel arbitration is not dispositive because a district court retains
authority to dissolve stay or review arbitration award). Most district courts in the Fifth Circuit
agree. See, e.g., Adams v. Energy Transfer Partners, No. 2:16-CV-400, 2017 WL 2347425, at
                                                   3
         Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 4 of 12




                                       II. Legal Standard

         Triller brings its motion to compel arbitration pursuant to the Texas General Arbitration

Act, Tex. Civ. Prac. & Rem. Code § 171.021, et seq., and invokes multiple contracts that it

alleges were executed in conjunction with the Triller sale that require the parties to arbitrate this

dispute. As this case arises under the Court’s diversity jurisdiction, state law governs Carnegie

Tech’s breach-of-contract claim. See Hermann Holdings Ltd. v. Lucent Techs., Inc., 302 F.3d

552, 558 (5th Cir. 2002) (citing Erie R. Co. v. Tompkins, 304 U.S. 64, 79–80 (1938)). The

parties’ primary dispute in this case involves Triller’s alleged breach of its obligations under the

Amended Services Agreements and Promissory Note. The Court has already determined that

Texas law governs the construction of those agreements. (See Report & Recommendation [#29]

at 4.)

         It is undisputed that the primary contract between the parties does not contain an

arbitration agreement. In moving to compel arbitration, Triller invokes other contracts executed

on October 8, 2019, the closing date of Triller’s sale: (1) the Contribution and Purchase

Agreement (“C&P Agreement”) and (2) the Limited Liability Company Agreement of Triller

Hold Co LLC (“the Operating Agreement”). These contracts are attached to Triller’s motion to

compel. (See C&P Agreement [#34-1] at 4–75; Operating Agreement [#34-2] at 77–149.) The

C&P Agreement contains a general choice-of-law provision selecting Delaware law as governing

the validity and construction of the agreement (see [#34-1] at 34, § 8.11), and the Operating

Agreement contains both a general choice-of-law provision and a specific provision invoking the


*1 (S.D. Tex. May 30, 2017) (concluding that motion to compel is properly classified as a non-
dispositive matter); Tige Boats, Inc. v. Interplastic Corp., No. 1:15-CV-0114-P-BL, 2015 WL
9268423, at *1–3 (N.D. Tex. Dec. 21, 2015) (holding that the magistrate judge’s ruling
compelling arbitration was non-dispositive where the ruling stayed the case rather than dismissed
the case pending arbitration).

                                                 4
       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 5 of 12




Delaware Uniform Arbitration Act, Del. Code Ann. Tit. 10, § 5701, to govern the parties’

dispute resolution provisions, including the arbitration agreement (see [#34-1] at 123–24, §§

12.14, 12.22(b).)

        Therefore, as Carnegie points out in its response to the motion to compel arbitration,

there are three possible arbitration acts that could govern the question of whether the Court

should compel the parties to arbitrate here. (Resp. [#38] at 5 n.3.) The Federal Arbitration Act

(“FAA”) governs contracts involving interstate commerce, like the one at issue here. 9 U.S.C.

§§ 1–2. Triller, however, invokes the Texas General Arbitration Act as the basis for its motion

to compel, as Texas law governs the primary contract underlying this dispute.             Yet the

agreements containing the arbitration agreements invoke Delaware law and that state’s

arbitration act.

        The FAA does not preempt state arbitration rules, so long as state rules do not undermine

the goals and policies of the FAA. Volt Info. Sciences, Inc. v. Bd. of Trs. of the Leland Stanford

Junior Univ., 489 U.S. 468, 477 (1989). There is a strong presumption in both Texas and

Delaware public policy favoring arbitration and upholding parties’ intentions to arbitrate a

dispute, “which is similar to the federal policy of ensuring the enforceability, according to their

terms, of private agreements to arbitrate.” ASW Allstate Painting & Const. Co., Inc. v. Lexington

Ins. Co., 188 F.3d 307, 310 (5th Cir. 1999) (discussing Texas General Arbitration Act); Graham

v. State Farm Mut. Auto. Ins. Co., 565 A.2d 908, 911 (Del. 1989). The Fifth Circuit has held that

“the Texas General Arbitration Act . . . can govern the scope of an arbitration agreement without

undermining the federal policy underlying the FAA.” ASW Allstate Painting & Const. Co., 188

F.3d at 310. Yet the Fifth Circuit has made clear that contractual language opting out of the

FAA must be “clear and unambiguous,” and broad choice-of-law provisions, like the one in the



                                                5
       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 6 of 12




C&P Agreement, are insufficient to express the intent to opt out of the FAA with respect to

dispute resolution provisions. Action Indus., Inc. v. U.S. Fidelity & Guar. Co., 358 F.3d 337,

341 (5th Cir. 2004).

       Ultimately, the Court need not decide which law governs here, as the resolution of

Triller’s motion would be the same under any of the three acts. Under the FAA, courts apply a

two-step inquiry in determining whether the parties have agreed to arbitrate a claim. “The first is

contract formation—whether the parties entered into any arbitration agreement at all. The

second involves contract interpretation to determine whether this claim is covered by the

arbitration agreement.” Kubala v. Supreme Prod. Servs., Inc., 830 F.3d 199, 201 (5th Cir. 2016)

(emphasis in original).    Due to the “liberal federal policy favoring arbitration,” there is a

presumption in favor of enforcing contractual arbitration agreements. Walton v. Rose Mobile

Homes LLC, 298 F.3d 470, 473 (5th Cir. 2002) (quoting Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983)). The party moving to compel arbitration bears the

initial burden of proving the existence of a valid agreement to arbitrate. See Huckaba v. Ref-

Chem, L.P., 892 F.3d 686, 688 (5th Cir. 2018). Once the moving party has met its initial burden,

the burden shifts to the party resisting arbitration to assert a reason that the arbitration agreement

is unenforceable. Carter v. Countrywide Credit Indus., Inc., 362 F.3d 294, 297 (5th Cir. 2004)

(citing Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)).

       The Texas General Arbitration Act requires a court to engage in this same two-step

inquiry. TMI, Inc. v. Brooks, 225 S.W.3d 783, 791 (Tex. App.—Houston [14th Dist.] 2007, no

pet.); see also Tex. Civ. Prac. & Rem. Code § 171.021(a). Texas also recognizes a presumption

in favor of agreements to arbitrate, but the party seeking to compel arbitration still bears the

initial burden of establishing a valid, enforceable arbitration agreement. TMI, Inc., 225 S.W.3d



                                                  6
       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 7 of 12




at 791. But once a valid agreement is identified, the same burden shifting framework applies as

under the FAA.      ASW Allstate Painting & Const. Co., 188 F.3d at 311 (citing Certain

Underwriters at Lloyd’s of London v. Celebrity, Inc., 950 S.W.2d 375, 378 (Tex. App.—Tyler

1996, writ dism’d w.o.j.)).

        Similarly, under the Delaware Arbitration Act, the only issues before the court in

deciding a motion to compel arbitration are (1) whether an agreement to arbitrate exists; (2)

whether the parties have a duty to arbitrate under the agreement; and (3) whether the party

refusing to arbitrate has breached this duty. Pettinaro Const. Co., Inc. v. Harry C. Partridge, Jr.

& Sons, Inc., 408 A.2d 957, 962 (Del. Ch. 1979). Under all three acts, courts are directed to

apply general state law contract principles in determining the validity of the identified contract.

Volt Info. Scis., 489 U.S. at 475; J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex.

2003); Orner v. Country Grove Inv. Grp., LLC, No. CIV.A. 2245-VCS, 2007 WL 3051152, at *6

(Del. Ch. Oct. 12, 2007). It is undisputed that both of the contracts invoked by Triller in its

motion to compel are to be construed under Delaware law, regardless of whether the FAA or the

Texas or Delaware Arbitration Acts governs the question of whether this Court should compel

arbitration.

                                           III. Analysis

        Triller has not satisfied its burden to demonstrate that a valid and enforceable arbitration

agreement exists that binds the parties to arbitrate this dispute. Triller’s motion to compel

arbitration is based on dispute resolution provisions in the C&P and Operating Agreements

executed as part of the Triller sale. Neither the C&P Agreement or the Operating Agreement

was signed by Carnegie or Triller. The contracts executed between Carnegie and Triller (the

Services Agreement and Promissory Note) do not contain arbitration provisions. Even if these



                                                 7
       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 8 of 12




contracts were executed as part of the same broader transaction as the C&P Agreement and the

Operating Agreement, Triller has not established that the parties to this suit intended and agreed

to arbitrate this breach-of-contract claim.

       A key element of a valid contract is mutual assent, which is generally evidenced by the

parties’ signatures on the contract. Eagle Force Holdings, LLC v. Campbell, 187 A.3d 1209,

1229–30 (Del. 2018). “Under Delaware law, overt manifestation of assent—not subjective

intent—controls the formation of contract.”        Id. at 1229 (internal citations and quotations

omitted). A signed writing “generally offers the most powerful and persuasive evidence of the

parties’ intent to be bound.” Id. at 1230. The same is true in construing Texas contracts.2

Baylor Univ. v. Sonnichsen, 221 S.W.3d 632, 635 (Tex. 2007) (“Evidence of mutual assent in

written contracts generally consists of signatures of the parties and delivery with the intent to

bind.”). Because Carnegie and Triller are not signatories to the C&P and Operating Agreements,

there must be other evidence of their mutual assent to be bound by the arbitration provisions in

these two agreements. Triller has failed to supply the Court with this evidence, and the plain

language of the contracts at issue do not support Triller’s position.

       The three contracts at issue—the C&P Agreement, the Operating Agreement, and the

Services Agreement—each contain different forum selection and dispute resolution clauses,

evidencing an intent by the parties to each of those contracts that specific disputes are to be

resolved in specific forums and using specific procedures. The C&P Agreement was executed

between four parties to consummate the sale of Triller through restructuring the company: (1)

Triller Acquisition, LLC; (2) Triller Hold Co LLC; (3) Legacy; and (4) Denali Digital Media,


       2
         The Court will continue to cite both Delaware and Texas law as the relevant bodies of
law supplying the relevant principles of contract construction, as the Services Agreement and
Promissory Note are governed by Texas law and the C&P and Operating Agreements are
governed by Delaware law.
                                                  8
       Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 9 of 12




LLC (“Denali Digital”). Before the sale, Denali Digital was the primary equity holder of Triller;

following the restructuring transaction, Triller became wholly owned by Legacy.            (C&P

Agreement [#34-1] at 4.) Section 8.12 of the C&P Agreement provides:

           Dispute Resolution. Any claim, demand, disagreement or dispute that
           arises regarding, from or in connection with this Agreement or the breach
           or alleged breach or termination thereof . . . between or among the Parties
           shall be resolved in accordance with the following dispute resolution
           procedures:
                   ...
           (b) Arbitration. In the event that the Dispute is not resolved pursuant to
           the procedures described in Section 8.12(a), any Party may request that the
           Dispute be submitted to binding arbitration . . . .

(C&P Agreement [#34-1] at 34, § 8.12.) As previously noted, this agreement contains a choice-

of-law provision designating Delaware law as governing any disputes arising under the

agreement. (Id. at 34, § 8.11.)

       The Operating Agreement is the Limited Liability Company Agreement of Triller Hold

Co. and was entered into between three parties to form the company for the purpose of holding

Triller shares and other Triller assets: (1) Triller Acquisition; (2) Legacy; and (3) Mashtraxx

(Triller Holding) Limited). (Operating Agreement [#34-1] at 88, § 2.7; id. at 130.) Section

12.22 of the Operating Agreement provides:

           [A]ny dispute concerning the construction, validity, interpretation,
           enforceability or breach of this Agreement, shall be resolved exclusively
           through binding arbitration . . . held in Century City, Los Angeles,
           California . . . .

(Id. at 124, § 12.22(a).)    As previously noted, this contract also contains a choice-of-law

provision selecting Delaware law as governing any disputes arising under the agreement. (Id. at

123, § 12.14.)

        Neither the Services Agreement nor the Promissory Note contain such a provision. The

Amended Services Agreement executed between Carnegie and Triller provides for Carnegie’s

                                               9
      Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 10 of 12




continued performance of the services originally contracted between the parties and was

executed in anticipation of the sale of a majority interest in Triller to a third party. (Services

Agreement [#34-1] at 165.) The contract contains a forum selection clause that provides:

           Consent to Jurisdiction; Forum Selection; Waiver of Jury Trial. The
           parties hereto agree that any actions or proceedings arising in connection
           with this Agreement shall be tried and litigated exclusively in the state or
           federal courts located in San Antonio, Texas. The aforementioned choice
           of venue is intended by the parties to be mandatory and not permissive in
           nature, thereby precluding the possibility of litigation between the parties
           with respect to or arising out of this Agreement in any jurisdiction other
           than those specified in this Section 7.11. Each party hereby waives any
           right it may have to assert the doctrine of forum non conveniens or similar
           doctrine to object to venue with respect to any proceeding brought in
           accordance with this Section 7.11 and stipulates that the state or federal
           courts located in San Antonio, Texas shall have personal jurisdiction over
           each of them for the purpose of litigating any dispute, controversy or
           proceeding arising out of or related to this Agreement. . . . .

(Id. at 172, § 7.11.) As previously mentioned, this Agreement specifies that any disputes arising

thereunder shall be governed by Texas law. (Id. at 172, § 7.10.) This contract demonstrates that

the parties unequivocally intended that their disputes arising out of this agreement be resolved in

a judicial forum, specifically in Texas state or federal courts. The Promissory Note, which is to

“evidence debt for services rendered under original and Amended Services Agreements,” does

not contain an arbitration provision and does not specify what law shall govern in the event of a

dispute. (Promissory Note [#34-1] at ¶ 5.)

       Despite the clear language in the agreement underlying this breach-of-contract action,

Triller argues that Carnegie’s claims arise in connection with the Triller sale and therefore the

C&P and Operating Agreements—the agreements that Triller maintains generally govern the

Triller sale and all related disputes—govern this action. Yet Triller cites to no authority for this

proposition. And the plain language of the arbitration provisions in the C&P Agreement and the

Operating Agreement limit the provisions to disputes arising from and in connection with those

                                                10
      Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 11 of 12




two agreements and between or among the parties to those agreements. (See C&P Agreement

[#34-1] at 34, § 8.12; Operating Agreement [#34-1] at 124, § 12.22(a).) Carnegie and Triller

were not parties to those agreements. And the contract they signed and executed and that Triller

allegedly breached specifies a Texas judicial forum.

        Triller advances only one argument in its motion as a basis for this Court disregarding the

clear language in the parties’ Services Agreement selecting a Texas forum, and this argument is

prudential rather than rooted in any principles of contract interpretation. Triller argues that

because there is currently an arbitration pending that relates to this lawsuit and the Triller sale

there is a risk of inconsistent rulings if this case is allowed to proceed in this forum and is not

consolidated with the arbitration.3 These concerns do not vitiate the legal requirement that there

be mutual assent to the arbitral forum among the parties at issue for this Court to compel

arbitration.

        Both parties make various arguments in their filings about the pending arbitration—who

initiated it, how long it has been pending, and whether it preceded this litigation or was a

reaction to it. There are also assertions in the filings regarding previous attempts to involve

Carnegie in the arbitration that allegedly failed due to the fact that Carnegie is not a party to the

two arbitration agreements cited by Triller in this motion. Yet none of these arguments are

presented to the Court in any sort of form that could constitute evidence that might bear one way

or the other on the pending motion to compel. In any event, it is unlikely that these details

related to the procedural history of the various interrelated disputes connected to Triller and its

sale would provide evidence of the mutual assent of Carnegie and Triller to the arbitral forum


        3
           For example, Triller argues that HoldCo initiated the pending arbitration and may be
entitled to an offset against any monies that may be owed to Carnegie under the Services
Agreement and/or Promissory Note.

                                                 11
      Case 5:20-cv-00271-FB-ESC Document 48 Filed 03/05/21 Page 12 of 12




and somehow override the clear language in the Services Agreement choosing a Texas judicial

forum for the resolution of disputes between the parties to this litigation.

       Finally, there are certain principles of contract and agency law that might allow

nonsignatories to be bound to a contract, including its arbitration clause, such as where the

nonsignatory is the intended third-party beneficiary of the contract or based on theories of

incorporation by reference, assumption, and estoppel. See In re Labatt Food Serv., L.P., 279

S.W.3d 640, 643–44 (Tex. 2009); NAMA Holdings, LLC v. Related World Market Ctr., LLC, 922

A.2d 417, 430–31 & n.26 (Del. Ch. 2007). Yet, Triller argues none of these theories to the Court

in advancing its motion, and it is not this Court’s duty to address them sua sponte here.

       In summary, because Triller has failed to come forth with a valid and enforceable

arbitration agreement binding the parties to this litigation, its motion to compel arbitration should

be denied. Having considered Triller’s motion, Carnegie’s response, the relevant contracts, and

the governing law,

       IT IS HEREBY ORDERED that Defendant Triller, Inc.’s Motion to Compel

Arbitration [#34] is DENIED.

       SIGNED this 5th day of March, 2021.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                 12
